                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                 UNITED STATES DISTRICT COURT
                      14
                                                                     DISTRICT OF NEVADA
                      15

                      16
                                ALAN WARENSKI,                                     Case No. 2:19-cv-00101-RFB-NJK
                      17
                                                    Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                      18                                                           TIME FOR PLAINTIFF TO RESPOND TO
                                       v.                                          MOTION TO STAY
                      19
                                CHARTER COMMUNICATIONS doing                       [FIRST REQUEST]
                      20        business as SPECTRUM,
                                                                                   Complaint filed: January 17, 2019
                      21                            Defendants.
                      22

                      23               Plaintiff Alan Warenski (“Plaintiff”), by and through his counsel of record, and Defendant

                      24        CHARTER COMMUNICATIONS dba SPECTRUM (“Charter”) have agreed and stipulated to

                      25        the following:
                      26               1.        On February 12, 2020, Charter filed a Motion to Stay Proceedings [ECF Dkt. 47].
                      27
                                       2.        Plaintiff’s response is due February 26, 2020.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                       3.      Plaintiff and Charter have agreed to extend Plaintiff’s response deadline seven days
                         1

                         2      in order to allow Plaintiff’s counsel extra time to complete briefing due to an Arbitration scheduled

                         3      in another matter the week of February 24, 2020, which Plaintiff’s counsel expects to take a full

                         4      week to complete. As a result, both Plaintiff and Charter hereby request this Court to further
                         5
                                extend the date for Plaintiff to respond to Charter’s Motion to Stay Proceedings until March 4,
                         6
                                2020 and to extend the date for Charter to file their Reply until March 18, 2020. This stipulation
                         7
                                is made in good faith, is not interposed for delay, and is not filed for an improper purpose.
                         8
                                       IT IS SO STIPULATED.
                         9

                      10               Dated February 14, 2020.

                      11         KNEPPER & CLARK LLC                              BROWNSTEIN HYATT FARBER SCHRECK, LLP

                      12         /s/ Miles N. Clark                               /s/ Patrick J. Reilly
                                 Matthew I. Knepper, Esq., SBN 12796              Patrick J. Reilly, Esq., SBN 6103
                      13
                                 Miles N. Clark, Esq., SBN 13848                  100 N City Pkwy., Suite 1600
                      14         5510 So. Fort Apache Rd, Suite 30                Las Vegas, NV 89106
                                 Las Vegas, NV 89148                              Email: preilly@bhfs.com
                      15         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com              THOMPSON COBURN LLP
                      16                                                          Matthew Guletz, Esq.
                                                                                  (Admitted Pro Hac Vice)
                                 HAINES & KRIEGER LLC                             One U.S. Bank Plaza
                      17
                                 David H. Krieger, Esq., SBN 9086                 St. Louis, MO 63101
                      18         8985 S. Eastern Avenue, Suite 350                Email: mguletz@thompsoncoburn.com
                                 Las Vegas, NV 89123
                      19         Email: dkrieger@hainesandkrieger.com             Counsel for Defendant
                                                                                  Charter Communications dba Spectrum
                      20         Counsel for Plaintiff
                      21
                                                           ORDER GRANTING
                      22                STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                                                     MOTION TO STAY PROCEEDINGS
                      23
                                       IT IS SO ORDERED.
                      24                               ________________________________________
                                                       UNITED STATES   DISTRICT JUDGE
                                                                 ________________________________
                      25
                                                                            RICHARD F. BOULWARE, II
                                                                                 Dated: _______________
                      26                                                    UNITED  STATES    DISTRICT JUDGE
                      27                                                    DATED this 18th day of February, 2020.

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
